DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  There is a claim objection (see below).






Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Election was made without traverse in a telephone interview held prevoiusly (see interview summary sent 11/16/2021).


Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
The examiner believes there is a typographical error -- Each independent claim puts forth a) first and second pair of network nodes and b) determining TDOA’s based on a difference between the wireless device and each network node in the pair.
That said, the examiner believes that when the calculation is determined for the second node pair, the claims should recite:
“determining, based on the SECOND sequence of TDOAs, a second relative distance d4u - d3u, which is a difference between distances from the wireless device”
The current claim appears to be incorrect since the determining should use the second sequence and NOT the first sequence of TDOA’s (especially when the claim shows D4u subtracted from D3u (which are NOT the first network nodes)).
Appropriate correction is required.
For the purposes of examination, the examiner believes the claims to be as corrected above (although one skilled could use literally any combination of node pairs if that was the applicant’s intent).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watters et al. US 6,230,018* and further in view of Choi et al. US 2017/0102447*  and Herrick 5,512,908.     (*from applicant’s IDS)
claim 1, Watters et al. US 6,230,018 teaches a method performed by a positioning node for determining a position of a wireless device in a wireless communication network (Abstract, Figures, C1, L13-55 teaches location determination), 
(7) A system as described above may include a location subsystem, for example, a location server acting in conjunction with other elements of the network. TDOA measurements made by a mobile may be relayed over a messaging channel to the serving base station and from there to the location server, where the TDOA measurements are used to determine the location of the mobile. The location server may be, for example, a workstation attached to the signalling network which includes a database storing the geographic locations of base stations and programming for determining mobile positions based on TDOA measurements. Alternatively, location determinations may be made in the mobile through appropriate processing of the TDOA measurements. This may require the mobile to communicate with a location subsystem of the network if information such as geographic locations of base stations is not maintained on board. (C3, L29-45)

the method comprising: 
5- obtaining a first sequence of Time Difference of Arrivals, TDOAs, at the wireless device of reference signals, which are transmitted by and used for synchronization of a first pair of network nodes (Watters teaches that Pilot Signals are transmitted from all BTS’s and can be received by the mobile for TDOA measurements):  
(5) The IS-95 standard CDMA system uses synchronized continuous pilot signals that are broadcast from each base station of the system. The pilot signals provide the most suitable signal for use in TDOA measurement since a mobile will generally be within range of signals from multiple base stations and may perform TDOA measurements using the pilot signal without need for further signalling or special action with respect to any base station. (C3, L10-17)
Watters also teaches mobiles receives multiple synchronization/pilot signals AND can used them to calculate TDOA measurements AND Figure 5 teaches that TDOA measurements for base station pairs are determined:
(9) As seen in FIG. 2, synchronized signals are transmitted by base stations BTSA and BTSB. (C3, L54-55) 
(C4, L1-4)
(26) A second system process in accordance with the invention involves determination of the location of a mobile using TDOA measurements made by the mobile and correction factors determined using TDOA measurements made by calibration terminals. This process is illustrated in FIG. 5. As shown in FIG. 5, TDOA measurements at the location of the mobile for three or more base station pairs are determined 500. A correction factor for each base station pair is then determined 510. The correction factor for each base station pair is applied 520 to its corresponding TDOA measurement to yield corrected TDOA measurements. A correction factor may be applied by subtracting the correction factor from the corresponding TDOA measurement. A location is then determined 530 using the corrected TDOA measurements. (C7, L14-27)

determining, based on the first sequence of TDOAs, a difference between first TDOA measurements (ie. measurements made between one pair) -- Waters teaches that a base station can send a query and receive the DIFFERENCE between two TDOA’s for a given BTS pair (actual and expected).  Note that he also teaches average TDOA’s, hence there are multiple mathematical functions that can be used on the TDOA measurements);
(Watters - Claim 55): A process in a base station of a communication network, comprising:
providing a query to a calibration terminal of said network comprising identification of said base station and a reference base station;
receiving a difference of a time difference of arrival (TDOA) at a known location of a signal from said base station relative to a signal from the reference base station AND an expected TDOA at said known location of a signal from said base station relative to a signal from said reference base station.

(Watters - Claim 58):  The process claimed in claim 57, wherein determining a difference comprises: providing a query to a network element maintaining a database associating base stations pairs and average TDOAs; and receiving said average.
Watters (below) teaches that the TDOA’s from each BTS pair are used to determine a location of the mobile, ie. use location on the hyperbolic cure (which is 
(11) It will therefore be appreciated that a single TDOA measurement is not sufficient to determine the location of a mobile. To determine the location of the mobile along its hyperbolic curve, a second and a third TDOA measurement are made. These measurements would typically be made using a signal from a third base station (not shown) and using BTSA or BTSB as references. However, the second and third TDOA measurements may be made using signals from any base stations that are within the receiving range of the mobile. In either case, the second and third TDOA measurements define second and third hyperbolic curves, and the intersection of the hyperbolic curves indicates the location of the mobile.  (C4, L12-24)

- obtaining a second sequence of TDOAs at the wireless device of reference signals, which are transmitted by and used for synchronization of a second pair of network nodes (Figure 5 shows that TDOA measurements are made for base station pairs, which is interpreted to be multiple pairs); 
- determining, based on a second sequence of TDOAs, a difference between first (second?? – SEE CLAIM OBJECTION) TDOA measurements (ie. measurements made between one pair) – As discussed above for the first sequence, this would just be an iterative process where there are TDOA’s for a second node pair);
- determining (A460) the position of the wireless device  (Watters teaches determining the location of a wireless device (Abstract, figures, background and below)
(11) It will therefore be appreciated that a single TDOA measurement is not sufficient to determine the location of a mobile. To determine the location of the mobile along its hyperbolic curve, a second and a third TDOA measurement are made. These measurements would typically be made using a signal from a third base station (not shown) and using BTSA or BTSB as references. However, the second and third TDOA measurements may be made using signals from any base stations that are within the receiving range of the mobile. In either case, the second and third TDOA measurements define second and third hyperbolic curves, and the intersection of the hyperbolic curves indicates the location of the mobile. (C4, L12-24)

But is silent on
- (a first relative distance)  d2u - d1u, which is a difference between distances from the wireless device to each 10network node in the first pair; 
- (a second relative distance)  15d4u - d3u, which is a difference between distances from the wireless device (120) to each network node (110C, 110D) in the second pair; and 
(determine the location) based on the first and second relative distances d2u- d1u, d4u- d3u.
As found above, Watters does teach a mathematical function (subtraction) for between two TDOA measurements BUT they’re for the same two BTS’s.  Watters is taking two of the same measurements (between the same two BTS’s) and subtracting them whereas the applicant is taking measurements from TWO node PAIRS, so Watters does not teach a difference between/across node pairs (to determine a relative distance).  Thusly, Watters doesn’t teach using all those same exact node pair measurements to determine the mobile’s location.
Figures 1 and 2 below show the examiner’s interpretation:  Figure 1 shows that Watters takes two measurements from the SAME BTS and subtracts them whereas Figure 2 is the applicant’s design and shows subtraction across two different BTS’s.  Ultimately, the TDOA values are used to determine the mobile’s location:

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale



The examiner notes that Choi et al. US 2017/0102447 teaches location determination of a mobile device by taking/using TDOA measurements from multiple base station pairs (Abstract, Figure 4c shows measurements between the serving cell #400 and neighboring cells 400a, b and c, which are interpreted as node pairs when grouped as 400/400a and 400/400b and 400/400c – Choi does not limit the number of cells to 3, hence there can be 4 cells, which leads to at least 4 BTS node pairs, similar to applicant’s D1, D2, D3 and D4).
Choi teaches that if using multiple TDOA’s from different BTS’s, he will take the average of the two TDOA’s (Para #55 below) – hence one skilled sees that Watters uses a subtraction for the same measurements to one BTS while Choi teaches an average between two different BTS’s.   Thusly one skilled sees that you can use either subtraction or averages AND measurements from the same or different BTS’s – whereby one skilled arrives at subtracting TDOA’s between two different BTS’s (which is the applicant’s design).
[0055] According to an embodiment of the present disclosure, the location server 460 estimates a location of a UE 410 based on the TDOA information transmitted from the UE 410. The location server 460 may estimate the location of the UE 410 based on one of a TDOA measured based on the CRS, a TDOA measured based on the PRS, and a TDOA measured based on the synchronization signal according to preset priorities. If measured TDOAs according a plurality of signal types are received, the location server 460 measures a location of the UE 410 by using an average value of the TDOAs. For example, if the location server 460 receives both a TDOA t.sub.1 between the serving cell and the neighbor cell A measured based on the CRS, and a TDOA t.sub.1′ between the serving cell and the neighbor cell A measured based on the PRS, the location server 460 estimates the location of the UE 410 based on an average value (that is, (t.sub.1+t.sub.1′)/2) of the TDOA t.sub.1 and the TDOA t.sub.1′. Embodiments provide examples of ways to estimate the location of the UE 410 by the location server 420, and it would be obvious to those of ordinary skill in the art that the present disclosure is not limited thereto.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Watters, such that it calculates d2u - d1u, which is a difference between distances from the wireless device to each 10network node in the first pair AND 15d4u - d3u, which is a difference between distances from the wireless device (120) to each network node (110C, 110D) in the second pair AND (determine the location) based on the first and second relative distances d2u- d1u, d4u- d3u, to provide the ability to use node pairs which would give additional data points for the calculation and improve location accuracy.
Note that the combination above is silent on using the TDOA measurements to determine a relative distance (between the mobile and BTS’s).  
At least Herrick US 5,512,908 teaches TDOA measurements using at least two pairs (out of 3 BTS’s) to determine relative distance to a transmitter:   
) The purpose of analyzing the signal data from each of the base stations is to calculate the tdoa between at least two pairs out of at least three base stations. This tdoa data is then converted to relative distance data and the location of the transmitter can be calculated from the known locations of the base stations and coordinated with map software. For purposes of identification and notation, base stations are referred to as a,b,c and cell phone transmission channels located at different frequencies in the cell phone spectrum are referred to as x,y,z.    (C6, L62 to C7, 4)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it uses the TDOA measurements to determine relative distance (between the mobile and BTS’s), to provide the ability to calculate a relative distance which is used in the location determination.

As per claims 2 and 8, the combo teaches claim 1/7, wherein the determining of the position 20comprises: 
- determining the position which is consistent with* both the first and second relative distances d2u- d1u, d4u- d3u (The prior art teaches that the mobile’s location is determined based on the TDOA parameters and differences calculated, which reads on the position being “consistent with” the first/second relative distances as found in the rejection of claim 1 and/or 7 since the calculations are based on those specific measurements).
*Examiner’s Note:  The phrase “which is consistent with” is awkward, difficult to understand and has little/no technical meaning.



claims 3 and 9, the combo teaches claim 1/7, further comprising at least one of:
 determining (A431) a first base offset associated with the first sequence of TDOAs AND 25determining (A451) the first relative distance dZu - d1u further based on the first base offset AND determining (A432) a second base offset associated with the second sequence of TDOAs AND determining (A452) the second relative distance d4u - d3u further based on the second base offset (Watters teaches determining timing offsets which are used to correct any TDOA calculations.  Since this offset is used in the TDOA calculations, it is inherently used in the relative distance calculations as well (See Herrick) for the BTS nodes pairs and thusly reads on the claim limitations):
(21) The correction factor to be applied to a TDOA measurement for a base station pair is dependent upon the location at which the TDOA measurement is made. Systematic error due to timing offsets between base stations does not vary with the TDOA measurement location, and so a correction factor for a base station pair may be applied to all TDOA measurements for that base station pair.    (C6, L24-35)
	Note that alternate language is used, ie. “at least one of”.










claims 6 and 12, the combo teaches claim 1/7, wherein the first and second sequences of TDOAs is obtained by receiving the first and second sequences of TDOAs from the wireless device (Watters teaches that the calibration terminal, which can be a mobile/UE can periodically report TDOA measurements).  
(34) In a first network configuration, the calibration terminal is configured to periodically report TDOA measurements made at the calibration terminal so that any network element within range can periodically receive TDOA measurements from the calibration terminal. In an alternative configuration, the calibration terminal is configured to be addressable using a generic calibration terminal address.  (C8, L51-57)
(31) If the calibration terminal is fixed in its location, then its location may be determined by common surveying methods, or by using map coordinates. The calibration terminal's location may then be entered into the position information database. Such a fixed calibration terminal, if located such that it has a line-of-sight propagation path for signals received from the base stations, is useful for measuring the fixed timing offsets of base stations. Some calibration terminals may be mobile. These terminals may move about the coverage area of the mobile radio network and measure and report calibration information for the correction factor database.  (C7, L64 to C8, L1)

Also see Choi who shows in figure 4 that there are “TDOA transmissions” sent from the mobile to the Location Server (which reads on the claim as well):
[0055] According to an embodiment of the present disclosure, the location server 460 estimates a location of a UE 410 based on the TDOA information transmitted from the UE 410


15As per claim 7, this claim is rejected in its entirety as found in the rejection of claim 1.  The examiner notes that a positioning node for determining a position of a wireless device in a wireless communication network being configured to perform the steps outlined is found in Watters (Figure 1 Location Server) and Choi (Figure 1C, #150a)

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watters/Choi/Herrick and further in view of Naghian US 2002/0086682 and Sugar et al. US 2014/0045522.
As per claims 5 and 11, the combo teaches claim 1/7 but is silent on further comprising:  obtaining a minimum number of TDOAs to be measured and a rate of measuring the TDOAs for each sequence of TDOAs, from one of the network nodes which is serving the wireless device.
Note that Watters below teaches an average measured TDOA for each BTS for a period of time, which is similar to a rate of measuring:
From claim 1:  determining an average measured TDOA for each of the base station pairs at said known location for a period of time;
Regarding a rate of measurement and obtaining parameters from a network node serving the wireless device, at least Naghian US 2002/0086682 teaches that TDOA measurements are either made periodically or “in accordance with predetermined parameters” which the examiner interprets as a) being told how many measurements to make and b) receiving the parameter(s) from the serving network node:
[0149] Performing TDOA IS-DL measurements periodically or in accordance with predetermined parameters,
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises obtaining a minimum number of TDOAs to be measured for each sequence of TDOAs, from one of the network nodes which is serving the wireless device, to provide the ability to based the calculation on a pre-set minimum number of data points to ensure accuracy of the location estimate.
Sugar et al. US 2014/0045522 teaches broadcasting TDOA information at a rate of at least once per second, which requires the measuring/calculating and transmission of the TDOA information (ie. from the UE to the BTS for broadcasting) to be less than once per second.  So, per the design of Watters/Choi, if the BTS were to receive TDOA measurements from the UE and re-broadcast it to other UE’s at a rate of once/second, then the UE would need to be measuring at a much quicker rate, which reads on the claim limitation that a rate is determined/obtained (ie. from the network/node as also per Naghian above):
 [0029] It is also not necessary for the position coordinates of the APs to be sent to the mobile devices at the same time or in the same messages as the TOAs or TDOAs measured at the APs. The AP position information could be sent much less frequently because the APs themselves rarely change position. So, for example, the AP positions could be broadcast in the form of an "AP Position Info" message, say, once per ten seconds while the TOAs and/or TDOAs are broadcast once per second using a "TOA Info" message.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it obtains a rate of measuring the TDOA’s, to provide a number of data points within a certain time period so the data is relevant/current to the mobiles position (otherwise the data will be old and not correctly locate the mobile).







Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite a highly detailed technical design that is not found in at least the prior art of record, either alone or in combination:
30Claims 4 and 10: further comprising at least one of: WO 2019/15660331 PCT/SE2018/050123 
- determining (A441) a first delay in response D1 associated with the first sequence of TDOAs, and 
determining (A451) of the first relative distance d2u - d1u further based on the first delay in response D1 if the first delay in response D1 is more than zero; and 
- determining (A442) a second delay in response D2 associated with the second 5sequence of TDOAs, and 
- determining (A452) of the second relative distance d4u - d3u further based on the second delay in response D2 if the second delay in response D2 is more than zero.  

NOTE that the claim uses “and” between each element which requires that they all be used/found in the design (but perhaps only one is used at each time).

Further note that an intervening claim (3 and/or 9) is required for allowability.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414